Opinion issued September 26, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-17-00619-CV
                            ———————————
                           JESUS GARCIA, Appellant
                                         V.
 PERFECT PLASTIC RECYCLING, INC., MTZ TRUCKING, INC., AND
                VIRAL THAKKAR, Appellees



                    On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-55326


                          MEMORANDUM OPINION

      Appellant, Jesus Garcia, has filed an unopposed motion to voluntarily dismiss

the appeal without prejudice. No other party has filed a notice of appeal, and no

opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).
        Accordingly, we grant the motion and dismiss the appeal without prejudice.

See TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as

moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.




                                         2